Citation Nr: 1610047	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-13 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE


Entitlement to service connection for a scrotal disability. 


REPRESENTATION

Veteran represented by:	Douglas Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2006 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2015, the Veteran presented sworn testimony during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records (STRs) include a September 2006 enlistment examination report, in which he endorsed a history of frequent or painful urination.  In addressing this complaint, the examining physician explained that the Veteran had a history of a sexually transmitted disease, gonorrhea, in 1997.  Clinical evaluation of his external genitalia and vascular system (varicosities, etc.) at that time was normal, and no defects were noted.  In an October 2006 STR, a scrotal ultrasound revealed bilateral hydroceles and left varicocele; the examining physician indicated that both conditions existed prior to service.  A November 2006 developmental counseling form notes that the Veteran's varicocele was not discovered at his military entrance, but the Veteran was recommended to separate from service "for a condition that existed prior to enlistment."

In February 2011, a VA examiner diagnosed the Veteran with bilateral varicoceles and noted that the condition is "usually considered a congenital abnormality."  The examiner explained that the "[V]eteran most likely was asymptomatic prior to service and then became symptomatic with increase[d] physical activity."  
The examiner's comments, particularly his notation of the potentially congenital nature of the condition, raises additional medical questions that must be addressed on remand in an addendum opinion.  

Moreover, during the December 2015 Board hearing, the Veteran testified that he receives treatment from Grady Hospital for his disability.  See Board Hearing Transcript (Tr.) at 8.  No records from that provider have not been associated with the claims file and should be obtained on remand.  Updated VA treatment records should also be secured.  See 38 U.S.C.A. § 5103A(c)(1)(B); 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611(1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since October 2012.

2.  With any necessary assistance from the Veteran, obtain all records from Grady Hospital in Atlanta, Georgia.  See Board Hearing Tr. at 8.

3.  Then forward to the claims file to a VA physician for an addendum opinion.  No additional examination of the Veteran is necessary, unless the physician determines otherwise.

Following a review of the claims file, the physician should address the following:

(A)  Please indicate whether the Veteran's diagnosed bilateral varicoceles are a congenital defect or disease.  For VA purposes, please note that a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."
(B)  If the Veteran's bilateral varicoceles are determined to be a congenital or developmental defect, please opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran incurred any superimposed disease or injury on such congenital defect during his military service.  If so, please describe the resultant disability.  

(C)  If the Veteran's bilateral varicoceles are determined to be a congenital or developmental disease or are not of congenital origin, please opine as to whether there is clear and unmistakable (obvious, manifest, undebatable) evidence that the disorder existed prior to service.  If such evidence is found, the physician must then address whether there is clear and unmistakable evidence that the disorder did not undergo a worsening beyond the normal progression of the disease during military service.  

(D)  If the Veteran's bilateral varicoceles are determined to be a congenital or developmental disease or are not of congenital origin and are not found to have preexisted service, the physician should then address whether such disorder is at least as likely as not (i.e., there is at least a 50 percent probability) related to the Veteran's time in service.  

The bases for each opinion provided must be explained in detail with the complete rationale for the opinions expressed.  The medical reasons for accepting or rejecting any statements made by the Veteran should be set forth in detail.  

If the examiner is unable to offer an opinion without resort to speculation, it is essential that the examiner provide a rationale for that conclusion, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge

4.  Thereafter, readjudicate the issue on appeal, and issue a Supplemental Statement of the Case, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 ).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

